Exhibit 10.3

CMS INCENTIVE COMPENSATION PLAN

FOR CMS ENERGY

AND ITS SUBSIDIARIES



--------------------------------------------------------------------------------

CMS INCENTIVE COMPENSATION PLAN FOR CMS ENERGY

AND ITS SUBSIDIARIES

 

I.

GENERAL PROVISIONS

 

  1.1

Purpose. The purpose of the CMS Incentive Compensation Plan (“CMSICP Plan” or
“Plan”) is to:

 

  (a)

Provide an equitable and competitive level of compensation that will permit CMS
Energy (“Company”) and its subsidiaries to attract, retain and motivate officers
and employees.

 

  (b)

No payments to Officers or Employees in the form of incentive compensation shall
be made unless pursuant to a plan approved by the Committee on Compensation and
Human Resources of the Board of Directors of CMS Energy and after express
approval of the Committee. This plan shall be administered by the President and
CEO of CMS Energy and the Benefit Administration Committee.

 

  1.2

Effective Date. The initial effective date of the Plan is January 1, 2004. The
Plan, as described herein, is amended and restated effective as of March 16,
2012.

 

  1.3

Definitions. As used in this CMSICP Plan, the following terms have the meaning
described below:

 

  (a)

“Annual Award” means an annual incentive award granted under the CMSICP Plan.

 

  (b)

“Base Salary” means the base salary on January 1 of a Performance Year, except
as impacted by a Change in Status as defined in Article V. For purposes of the
Plan, an Officer’s Base Salary must be subject to annual review and annual
approval by the Committee.

 

  (c)

“CMS Energy” means CMS Energy Corporation.

 

  (d)

“Code” means the Internal Revenue Code of 1986, as amended.

 

  (e)

“Code Section 162(m) Employee” means an employee whose compensation is subject
to the “Million Dollar Cap” under Code Section 162(m). Generally, this is the
CEO and the three highest paid executive officers of the Company (other than the
CEO and the CFO).

 

  (f)

“Committee” means the Committee on Compensation and Human Resources of the Board
of Directors of CMS Energy Corporation.

 

  (g)

“Company” means CMS Energy.

 

1



--------------------------------------------------------------------------------

  (h)

“Deferred Annual Award” means the amount deferred pursuant to Section 4.2.

 

  (i)

“Disability” means that a participant has terminated employment with the Company
or a Subsidiary and is disabled, as that term is defined under Code Section 409A
and any applicable regulations.

 

  (j)

“Leave of Absence” for purposes of this CMSICP Plan means a leave of absence
that has been approved by the Company.

 

  (k)

“Officer” means an employee of the Company or a Subsidiary in Salary Grade “E-3”
or higher.

 

  (l)

“Payment Event” means the time at which a Deferred Annual Award may be paid
pursuant to Section 4.2.

 

  (m)

“Payment Term” means the length of time for payment of a Deferred Annual Award
under Section 4.2.

 

  (n)

“Pension Plan” means the Pension Plan for Employees of Consumers Energy and
Other CMS Energy Companies.

 

  (o)

“Performance Year” means the calendar year prior to the year in which an Annual
Award is made by the Committee.

 

  (p)

“Plan Administrator” for Officer participants means the President and Chief
Executive Officer of CMS Energy, under the general direction of the Committee.
For all other participants and for purposes of administering Deferred Amounts
under Section 4.2, the Plan Administrator is the Benefits Administration
Committee appointed by the Chief Executive Officer and the Chief Financial
Officer as authorized by the Board of Directors.

 

  (q)

“Retirement” means that a Plan participant is no longer an active employee and
qualifies for a retirement benefit other than a deferred vested retirement
benefit under the Pension Plan. For a participant ineligible for coverage under
the Pension Plan and covered instead under the Defined Company Contribution
Plan, retirement occurs when there is a Separation from Service on or after age
55 with 5 or more years of service.

 

  (r)

“Separation from Service” means an Employee retires or otherwise has a
separation from service from the Company as defined under Code Section 409A and
any applicable regulations. The Plan Administrator will determine, consistent
with the requirements of Code Section 409A and any applicable regulations, to
what extent a person on a leave of absence,

 

2



--------------------------------------------------------------------------------

 

including on paid sick leave pursuant to Company policy, has incurred a
Separation from Service. Notwithstanding the above, a Separation from Service
will occur consistent with the Regulation 1.409A-1(h) when it is reasonably
anticipated that the level of service provided by the Employee will be no more
than 45% of the average level of bona fide service performed by the Employee
over the immediately preceding 36 month period.

 

  (s)

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

  1.4

Eligibility. Officers of CMS Energy and/or Consumers Energy and U.S. Employees
who do not participate in a broad based incentive plan contingent upon
objectives and performance unique to the employees’ subsidiary, affiliate, site
and/or business unit, are eligible for participation in the CMSICP Plan
(“Employee”). An individual listed on the Company payroll records as a contract
employee is not eligible for this Plan.

 

  1.5

Administration of the Plan.

 

  (a)

The Plan is administered by the President and Chief Executive Officer of CMS
Energy under the general direction of the Committee.

 

  (b)

The Committee will normally approve performance goals in January of the
Performance Year, but no later than March 30th of the Performance Year.

 

  (c)

The Committee, no later than March 1st of the calendar year following the
Performance Year, will review for approval proposed Annual Awards for the total
of all CMSICP Officer participants, as recommended by the President and CEO of
CMS Energy. All proposed Annual Awards are subject to approval of the Committee.
Before the payment of any Annual Awards, the Company’s outside auditors and the
Committee will certify in writing that the performance goals were in fact
satisfied in accordance with Code Section 162(m).

 

  (d)

The Committee reserves the right to modify the performance goals with respect to
unforeseeable circumstances or otherwise exercise discretion with respect to
proposed Annual Awards as it deems necessary to maintain the spirit and intent
of the CMSICP Plan, provided that such discretion will be to decrease or
eliminate, not increase, Annual Awards in the case of any Code Section 162(m)
Employees. The Committee also reserves the right in its discretion to not pay
Annual Awards for a Performance Year. All decisions of the Committee are final.

 

3



--------------------------------------------------------------------------------

II.

CORPORATE PERFORMANCE GOALS

 

  2.1

In General. Corporate performance goals are established in two areas: (1) the
adjusted net income per outstanding CMS Energy share (EPS); and (2) the Cash
Flow of CMS Energy (OCF).

 

  2.2

Plan Performance Factor. The plan performance factor used to calculate an Annual
Award is based on the results of the corporate performance goals and is capped
at two times the standard award amount. The Plan Performance Factor is
established in a table relating specific performance results in the areas of EPS
and OCF to specific performance goals. This table shall be created by the
Committee for each Performance Year.

 

III.

ANNUAL AWARD FORMULA

 

  3.1

Officers’ Annual Awards. Annual Awards for each eligible Officer will be based
upon a percentage of the Officer’s Base Salary for the Performance Year times
the Plan performance factor for the year as determined under 2.2 above. The
standard award percentage for each eligible Officer will be approved annually by
the Committee for each Performance Year. The maximum amount that can be awarded
under this Plan for any Code Section 162(m) Employee will not exceed $2.5
Million in any one Performance Year. The total amount of a CMSICP participant
Officer’s Annual Award shall be computed according to the annual award formula
set forth in Section 3.2.

 

  3.2

Calculation of Award. Annual Awards for Officer, CMSICP participants will be
calculated and made as follows:

Annual Award = Base Salary times

Standard Award Percentage times Plan Performance Factor

In addition, each Annual Award for Officers of Consumers Energy Company may be
modified based on the results achieved for the Consumers Energy Annual Employee
Incentive Compensation Plan. If the Consumers Energy Annual Employee Incentive
Compensation Plan does not pay out an operational award for the same Performance
Year, then the Annual Award, if any, earned under this Plan will be reduced by
10%. If the Consumers Energy Annual Employee Incentive Compensation Plan pays
out an operational award for the same Performance Year based on achievement of
some of the established objectives, but not at the maximum award percentage,
then there is no modification of awards under this Plan. If however, the
Consumers Energy Annual Employee Incentive Compensation Plan pays out an
operational award at the maximum award percentage for the same Performance Year
based on achievement of the established objectives, then the Annual Award, if
any, earned under this Plan will

 

4



--------------------------------------------------------------------------------

be increased by up to 10%, provided, however, that no such increase will cause
the Annual Award to exceed the maximum of two times the standard award amount,
or exceed the maximum payout for a Code Section 162 (m) Employee.

 

  3.3

Employees’ Annual Awards. Annual Awards for eligible Employee, CMSICP
participants will be based upon a standard award as set forth in the table
below. The total amount of an Employee Annual Award shall be computed according
to the annual award formula set forth in Section 3.4.

 

Salary Grade

   Standard Award Amount      Full time      Part time  

25

   $ 37,000      

24

   $ 36,500      

23

   $ 22,500      

22

   $ 22,000      

21

   $ 13,500      

20

   $ 13,000      

19

   $ 12,500      

18

   $ 2,000       $ 1,000   

17

   $ 1,750       $ 875   

16

   $ 1,500       $ 750   

15

   $ 1,350       $ 675   

14

   $ 1,200       $ 600   

13

   $ 1,150       $ 575   

12

   $ 1,100       $ 550   

11

   $ 1,050       $ 525   

10

   $ 1,000       $ 500   

9

   $ 950       $ 475   

8

   $ 900       $ 450   

7

   $ 850       $ 425   

6

   $ 800       $ 400   

5

   $ 750       $ 375   

4

   $ 700       $ 350   

3

   $ 650       $ 325   

2

   $ 600       $ 300   

1

   $ 550       $ 275   

 

  3.4

Calculation of Award. Annual Awards for CMSICP participants will be calculated
and made as follows:

Annual Award = Standard Award Amount times Plan Performance Factor

 

IV.

PAYMENT OF ANNUAL AWARDS

 

  4.1

Cash Annual Award. All Annual Awards for a Performance Year will be paid in cash
after certification by the outside auditors of the Company and the

 

5



--------------------------------------------------------------------------------

 

Committee that the performance goals have been satisfied, but not later than
March 15th of the calendar year following the Performance Year provided that the
Annual Award for a particular Performance Year has not been deferred voluntarily
pursuant to Section 4.2. The amounts required by law to be withheld for income
and employment taxes will be deducted from the Annual Award payments. All Annual
Awards become the obligation of the company on whose payroll the
Officer/Employee is enrolled at the time the Committee makes the Annual Award.

 

  4.2

Deferred Annual Awards.

 

  (a)

The payment of all or any portion (rounded to an even multiple of 10%) of a cash
Annual Award may be deferred voluntarily at the election of an individual Plan
participant in salary grades 19-25 and E-3 – E-9. Any such deferral will be net
of any applicable FICA or FUTA taxes. A separate irrevocable election must be
made prior to the Performance Year. Any Annual Award made by the Committee after
termination of employment of a participant or retirement of a participant will
be paid in accordance with any deferral election made within the enrollment
period.

 

  (b)

At the time the participant makes a deferral election he or she must select the
payment options (including the Payment Event as set forth at (c) below and the
Payment Term as set forth at (d) below) applicable to the Deferred Annual Award
for the Performance Year, as well as any earnings or income attributable to such
amounts. The payment options elected will apply only to that year’s Deferred
Annual Award and will not apply to any previous Deferred Annual Award or to any
subsequent Deferred Annual Award. Any participant who elects to defer all or a
portion of an Annual Award and who fails to select a Payment Event or a Payment
Term will be presumed to have elected a Payment Event of Separation from Service
in accordance with paragraph (c)(i) below and/or a Payment Term of a single sum.

 

  (c)

The Payment Event elected can be either:

 

  (i)

Separation from Service for any reason other than death. Payment will be made,
or begin, in the later of: (1) January of the year following the year of the
Separation from Service; or (2) the seventh month after the month of the
Separation from Service. Later installments, if any, will be paid in January of
the succeeding years;

 

  (ii)

Payment upon attainment of a date certain that is more than 1 year after the
last day of the applicable Performance Year. Later installments, if any, will be
paid in January of the succeeding years; or

 

6



--------------------------------------------------------------------------------

  (iii)

The earlier of (i) or (ii) above.

 

  (d)

Payment Term. At the time of electing to defer an Annual Award, the participant
must also elect how he or she wishes to receive any such payment from among the
following options (the participant may elect a separate Payment Term for each
Payment Event elected):

 

  (i)

Payment in a single sum upon occurrence of the Payment Event.

 

  (ii)

Payment of a series of annual installment payments over a period from two
(2) years to fifteen (15) years following the Payment Event. Each installment
payment shall be equal to a fractional amount of the balance in the account the
numerator of which is one and the denominator of which is the number of
installment payments remaining. Although initially such installment payments
will be identical, actual payments may vary based upon investment performance.
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, 1/4 of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

 

  (e)

Changes to Payment Options. Once a payment option has been elected, subsequent
changes which would accelerate the receipt of benefits from the Plan are not
permitted, except that the Plan Administrator may at its discretion accelerate
payments to the extent permitted by Code Section 409A and applicable
regulations. A subsequent election to change the payment options related to a
Payment Event, in order to delay a payment or to change the form of a payment,
can only be made when all of the following conditions are satisfied:

 

  (i)

such election may not take effect until at least 12 months after the date on
which the election is made;

 

  (ii)

the payment(s) with respect to which such election is made is deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made (or, in the case of installment payments under Section 4.2(d)(ii), 5
years from the date the first installment was scheduled to be paid); and

 

  (iii)

such election must be made not less than 12 months before the date the payment
was previously scheduled to be made (or, in the case of installment payments
under Section 4.2(d)(ii), 12 months before the first installment was scheduled
to be paid), if the participant’s previous commencement date was a specified
date.

 

7



--------------------------------------------------------------------------------

  (f)

Investments. At the time of electing to voluntarily defer payment, the
participant must elect how the Deferred Annual Award will be treated by the
Company or Subsidiary. To the extent that any amounts deferred are placed in a
rabbi trust with an independent record keeper, a participant who has previously
deferred amounts under this Plan will automatically have his or her existing
investment profile apply to this deferral also. All determinations of the
available investment options by the Plan Administrator are final and binding
upon participants. A participant may change the investment elections at any time
prior to the payment of the benefit, subject to any restrictions imposed by the
Plan Administrator, the plan record keeper or by any applicable laws and
regulations. A participant not making an election will have amounts deferred
treated as if in a Lifestyle Fund under the Savings Plan for Employees of
Consumers Energy and other CMS Energy Companies (the “Savings Plan”) applicable
to the participant’s age 65, rounded up, or such other investment as determined
by the Benefit Administration Committee. All gains and losses will be based upon
the performance of the investments selected by the participant from the date the
deferral is first credited to the nominal account. If the Company elects to fund
its obligation as discussed below, then investment performance will be based on
the balance as determined by the record keeper.

 

  (g)

The amount of any Deferred Annual Award is to be satisfied from the general
corporate funds of the company on whose payroll the Plan participant was
enrolled prior to the payout beginning and are subject to the claims of general
creditors. This is an unfunded nonqualified deferred compensation plan. To the
extent the Company or Subsidiary, as applicable, elects to place funds with a
trustee to pay its future obligations under this Plan, such amounts are placed
for the convenience of the Company or Subsidiary, remain the property of the
Company or Subsidiary and the participant shall have no right to such funds
until properly paid in accordance with the provisions of this Plan. For
administrative ease and convenience, such amounts may be referred to as
participant accounts, but as such are a notional account only and are not the
property of the participant. Such amounts remain subject to the claims of the
creditors of the Company or Subsidiary.

 

  (h)

Payment in the Event of an Unforeseeable Emergency. The participant may request
that payments commence immediately upon the occurrence of an unforeseeable
emergency as that term is defined in Code Section 409A and any applicable
regulations. Generally, an unforeseeable emergency is a severe financial
hardship resulting from an illness or accident of the participant or the
participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the

 

8



--------------------------------------------------------------------------------

 

control of the participant. A distribution on account of unforeseeable emergency
may not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
participant’s assets (without causing severe financial hardship), or by
cessation of deferrals under this arrangement, the Savings Plan or other
arrangements. Distributions because of an unforeseeable emergency shall not
exceed the amount permitted under Section 409A and accordingly are limited to
the amount reasonably necessary to satisfy the emergency need (after use of
insurance proceeds, liquidation of assets, etc.) plus an amount to pay taxes
reasonably anticipated as a result of the distribution. In the event any payment
is made due to an unforeseeable emergency, all deferral elections for the
current Performance Year will cease and the participant will not be eligible to
make any deferral elections under this Plan for the following Performance Year.
For any participant receiving a hardship withdrawal under the Savings Plan, all
deferral elections under this Plan for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year.

 

  4.3

Payment in the Event of Death.

 

  (a)

A participant may name the beneficiary of his or her choice on a beneficiary
form provided by the Company or record keeper, and the beneficiary shall
receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards. If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event may any recipient designate a year of payment for an amount
payable upon the death of the participant.

 

  (b)

A participant may change beneficiaries at any time, and the change will be
effective as of the date the plan record keeper or Company accepts the form as
complete. Neither the Company nor the applicable Subsidiary will be liable for
any payments made before receipt and acceptance of a written beneficiary
request.

 

V.

CHANGE OF STATUS

Payments in the event of a change in status will not be made if no Annual Awards
are made for the Performance Year.

 

  5.1

Pro-Rata Annual Awards. A new Officer/Employee participant, whether hired or
promoted to the position, or an Officer/employee promoted to a higher salary
grade during the Performance Year will receive a pro rata Annual Award based

 

9



--------------------------------------------------------------------------------

 

on the percentage of the Performance Year in which the employee is in a
particular salary grade. An Officer/Employee participant whose salary grade has
been lowered, but whose employment is not terminated during the Performance Year
will receive a pro rata Annual Award based on the percentage of the Performance
Year in which the employee is in a particular salary grade.

 

  5.2

Termination. An Officer/Employee participant whose employment is terminated
pursuant to a violation of the Company code of conduct or other corporate
policies will not be considered for or receive an Annual Award.

 

  5.3

Resignation. An Officer/Employee participant who resigns prior to payment
(during or after a Performance Year) will not be eligible for an Annual Award.
If the resignation is due to reasons such as a downsizing or reorganization, or
the ill health of the employee or ill health in the immediate family, the
employee may petition the Plan Administrator and may be considered, in the
discretion of the Plan Administrator, for a pro rata Annual Award. The Plan
Administrator’s decision to approve or deny the request for a pro rata Annual
Award shall be final.

 

  5.4

Death, Disability, Retirement, Leave of Absence. An Officer/Employee participant
whose status as an active employee is changed during the Performance Year due to
death, Disability, Retirement, or Leave of Absence will receive a pro rata
Annual Award. An Officer/Employee participant whose employment is terminated
following the Performance Year but prior to payment due to death, Disability or
Retirement will continue to be eligible for an Annual Award for the Performance
Year. Any such payment or Annual Award payable due to the death of the
Officer/Employee participant will be made to the named beneficiary, or if no
beneficiary is named or if the beneficiary doesn’t survive the Officer/Employee
participant, then to the Officer/Employee participant’s estate no later than
March 15 following the applicable Performance Year. Notwithstanding the above,
an Officer/Employee participant who retires, is on disability or Leave of
Absence and who becomes employed by a competitor of CMS Energy or Consumers
Energy or their subsidiaries or affiliates prior to award payout will forfeit
all rights to an Annual Award, unless prior approval of such employment has been
granted by the Committee. A “competitor” shall mean an entity engaged in the
business of (1) selling (a) electric power or natural gas at retail or wholesale
within the State of Michigan or (b) electric power at wholesale within the
market area in which an electric generating plant owned by a subsidiary or
affiliate of CMS Energy is located or (2) developing an electric generating
plant within the State of Michigan or a market area in which an electric
generating plant owned by a subsidiary or affiliate of CMS Energy is located.

 

  5.5

Clawback.

 

  (a)

If, due to a restatement of CMS Energy’s or an Affiliate’s publicly disclosed
financial statements or otherwise, an Officer or Employee is subject to an
obligation to make a repayment or return of benefits to CMS

 

10



--------------------------------------------------------------------------------

 

Energy or an Affiliate pursuant to a clawback provision contained in this Plan,
a supplemental executive retirement plan, the Performance Incentive Stock Plan,
or any other benefit plan (a “benefit plan clawback provision”) of the Company,
it shall be a precondition to the payment of any award under this Plan, that the
Officer or Employee fully repay or return to the Company any amounts owing under
such benefit plan clawback provision. Any and all awards under this Plan are
further subject to any provision of law which may require the Officer or
Employee to forfeit or return any benefits provided hereunder, in the event of a
restatement of the Company’s publicly disclosed accounting statements or other
illegal act, whether required by Section 304 of the Sarbanes-Oxley Act of 2002,
federal securities law (including any rule or regulation promulgated by the
Securities and Exchange Commission), any state law, or any rule or regulation
promulgated by the applicable listing exchange or system on which the Company
lists its traded shares.

 

  (b)

To the degree any benefits hereunder are not otherwise forfeitable pursuant to
the preceding sentences of this Section 5.5, the Board or a Committee delegated
authority by the Board (“delegated Committee”), may require the Officer or
Employee to return to the Company or forfeit any amounts granted under this
Plan, if:

 

  1.

the grant of such compensation was predicated upon achieving certain financial
results which were subsequently the subject of a substantial accounting
restatement of the Company’s financial statements filed under the securities
laws (a “financial restatement”),

 

  2.

a lower payout or Annual Award (“reduced financial results”), would have
occurred based upon the financial restatement, and

 

  3.

in the reasonable opinion of the Board or the delegated Committee, the
circumstances of the financial restatement justify such a modification of the
Annual Award. Such circumstances may include, but are not limited to, whether
the financial restatement was caused by misconduct, whether the financial
restatement affected more than one period and the reduced financial results in
one period were offset by increased financial results in another period, the
timing of the financial restatement or any required repayment, and other
relevant factors.

Unless otherwise required by law, the provisions of this Subsection (b) relating
to the return of previously paid Plan benefits shall not apply unless a claim is
made therefore by the Company within three years of the payment of such
benefits.

 

11



--------------------------------------------------------------------------------

  (c)

The Board or delegated Committee shall also have the discretion to require a
clawback in the event of a mistake or accounting error in the calculation of a
benefit or an award that results in a benefit to an eligible individual to which
he/she was not otherwise entitled. The rights set forth in this Plan concerning
the right of the Company to a clawback are in addition to any other rights to
recovery or damages available at law or equity and are not a limitation of such
rights.

 

VI.

MISCELLANEOUS

 

  6.1

Impact on Benefit Plans. Payments made under the Plan will be considered as
earnings for the Supplemental Executive Retirement Plans but not for purposes of
the Employees’ Savings Plan, Pension Plan, or other employee benefit programs.

 

  6.2

Impact on Employment. Neither the adoption of the Plan nor the granting of any
Annual Award under the Plan will be deemed to create any right in any individual
to be retained or continued in the employment of the Company or any corporation
within the Company’s control group.

 

  6.3

Termination or Amendment of the Plan. The Board of Directors of the CMS Energy
Corporation may amend or terminate the Plan at any time. Upon termination, any
Deferred Annual Award accrued under the Plan will remain in the Plan and be paid
out in accordance with the payment options previously selected. The Plan
Administrator is authorized to make any amendments that are deemed necessary or
desirable to comply with any applicable laws, regulations or orders or as may be
advised by counsel or to clarify the terms and operation of the Plan. The
Company may terminate the Plan and accelerate payment of any deferred benefits
under the Plan if it acts consistent in all respects with the requirements of
Code Section 409A and any applicable regulations with respect to when a
terminated plan may accelerate payment to a participant.

 

  6.4

Governing Law. The Plan will be governed and construed in accordance with the
laws of the State of Michigan.

 

  6.5

Dispute Resolution. Any disputes related to the Plan must be brought to the Plan
Administrator. The Plan Administrator is granted full discretionary authority to
apply the terms of the Plan, make administrative rulings, interpret the Plan and
make any other determinations with respect to the Plan. If the Plan
Administrator makes an adverse determination and the participant disagrees with
or wishes to appeal the determination, the participant must appeal the decision
to the Plan Administrator, in writing and not later than 60 days from when the
determination was mailed to the participant. If the participant does not timely
appeal the original determination, the participant has no further rights under
the Plan with respect to the matter presented in the claim. If the participant
appeals the original determination and that appeal does not result in a mutually
agreeable resolution, then the dispute shall be subject to final and binding
arbitration before a single

 

12



--------------------------------------------------------------------------------

 

arbitrator selected by the parties to be conducted in Jackson, Michigan,
provided the participant makes such request for arbitration in writing within 30
days of the final decision by the Plan Administrator. The arbitration will be
conducted and finished within 90 days of the selection of the arbitrator. The
parties shall share equally the cost of the arbitrator and of conducting the
arbitration proceeding, but each party shall bear the cost of its own legal
counsel and experts and other out-of-pocket expenditures. The arbitrator must
use an arbitrary and capricious standard of review when considering any
determinations and findings by the Plan Administrator.

 

VII.

AMENDMENT TO REFLECT CODE SECTION 409A

 

  7.1

Code Section 409A. This Plan has been amended, effective as of January 1, 2005,
to comply with the requirements of Section 409A of the Code. To the extent
counsel determines additional amendments may be reasonable or desirable in order
to comply with Code Section 409A, and any other applicable rules, laws and
regulations, such changes shall be authorized with the approval of the Plan
Administrator.

 

13